IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

JAMES DAVID HELMUTH,                                       §    APPEAL FROM THE 241ST
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                   §    SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         James David Helmuth pleaded guilty to continuing sexual abuse of a child, and the jury
assessed punishment at thirty-five years. He now attempts to appeal his conviction. We have
received the trial court’s certification showing that Appellant waived his right to appeal. See TEX .
R. APP . P. 25.2(d). The certification is signed by the trial court, Appellant, and Appellant’s counsel.
Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered April 8, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)